Citation Nr: 1523749	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable rating for joint instability, right ankle.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to August 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's increased rating claim for his right ankle disability, the Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since his most recent November 2011 VA examination, the Veteran has alleged a worsening of his condition, including at his April 2015 videoconference hearing.  As a result, the Board finds that a new VA examination is warranted.
Regarding the Veteran's service connection claims for a bilateral hearing loss disability and tinnitus, the Board finds that a new VA examination is warranted as well.  The Veteran was originally denied service connection for a bilateral hearing loss disability in the November 2011rating decision now on appeal because there was no evidence that the Veteran had a hearing loss disability consistent with the provisions of 38 C.F.R. § 3.385.  However, the Veteran has alleged a worsening in the severity of his hearing loss since his most recent November 2011 VA audio examination, suggesting that he may have a current hearing loss disability in accordance with 38 C.F.R. § 3.385.  As tinnitus is so often closely linked to hearing loss, the Board finds that an additional opinion regarding the etiology of the Veteran's claimed tinnitus is appropriate as well.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for the issues on appeal.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  

2.  Schedule the Veteran for an examination with an examiner of appropriate knowledge and expertise to determine the current severity of the his right ankle disability. The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating of the Veteran's right ankle condition.
A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examination, the Veteran's lay statements, and any other relevant medical records.  In documenting his/her findings, the examiner should not try to separate the manifestations of the Veteran's right ankle disability from occurrences such as weight gain.

3.  Schedule the Veteran for a VA audiological examination with a examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, if a diagnosis of a hearing loss disability and/or tinnitus is given, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hearing loss disability and/or tinnitus is associated with his military service, to include any in-service noise exposure.  In addressing this matter, the examiner must consider the Veteran's lay statements in the claims file.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The examiner should specifically address the results of the Veteran's audiological testing upon separation from service.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




